       Case 9:20-po-05091-KLD Document 13 Filed 05/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION



UNITED STATES OF AMERICA,                  9:20-PO-5091-KLD
                                           9:21-PO-5023-KLD
                   Plaintiff,              Ticket Number: FBDW00FD,
                                           FBDW00FC, FBDW00EO,
vs.                                        FBDW00FC
                                           Location Code: M10
CODY C. VANOSTRAND,                        Disposition Code: TC and NK

                   Defendant.              JUDGMENT IN A CRIMINAL
                                           CASE AND ORDER SETTING
                                           TRIAL


      The Defendant, Cody C. Vanostrand, was present in court and entered a plea
of guilty and not guilty to the charges of: TRAFFIC OFFENSES and Cutting
Forest Products without a permit/MVUM violation.
      The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
            1. For violations FBDW00EO and FDBW00EP, Defendant gets
               credit for time served plus $40.00 Special Assessment for each
               violation for a total of $80.00. Defendant must pay by check or
               money order payable to AU.S. COURTS C CVB@ and mailed to
               CENTRAL VIOLATIONS BUREAU, P.O. Box 780549 San
               Antonio, TX 78278. Defendant may also pay online at
               www.cvb.uscourts.gov . The fine shall be paid as follows: $40.00
               to be paid each month starting on June 30, 2021. Defendant is also
        Case 9:20-po-05091-KLD Document 13 Filed 05/25/21 Page 2 of 2



                prohibited from entering any Forest Service land for a period of 1
                year.
             2. For violations FBDW00FD and FBDW00FC, Defendant pleads
                not guilty. Trial is set for June 25, 2021, at 10:00 a.m., at the
                Russell Smith Courthouse, 201 East Broadway, Missoula,
                Montana.
      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Kathleen L. DeSoto. If you appeal, you will be required to
pay a $38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the
time of filing your appeal. You also will be required to furnish the District Court
Judge a copy of the record, which consists of the “original papers and exhibits in
the case together with any transcript, tape or other recording of the proceedings
and a certified copy of the docket entries which shall be transmitted promptly to
the clerk of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: May 25, 2021.


  5/25/2021
____________________                                 ______________________
                                                     _________________________
Date Signed                                          KATHLEEN L.   L DESOTO
                                                                     DESOTO
                                                     United States Magistrate Judge
